The matter before the Court herein requests that an Order for Rehearing and Stay of Execution be issued in the injunction issued by this Court on October 14, 1983. While counsel for Intervenors and Respondents wish that they have the opportunity to quash the temporary restraining order issued, the issue now is moot considering the Amended Order issued by this Court on October 25, 1983, which outlines and clarifies those very issues that respondents and intervenors now wish to present for argument. By such Amended Order, the Court on its own clarified that those persons, to wit: Ben DuBoise Vice-President of the Chichiltah Chapter; Roselyn John as Secretary/Treasurer of the Chichiltah Chapter, who were duly elected and subsequently inaugurated for these positions hereby and remain in those positions that they were duly inducted.. As such, the matter that intervenors/respondents present to the court is now settled and the only issue that awaits action is the hearing by the Board of Election Supervisors, and/or a stipulated agreement as to such hearing, and the final re-election for the position of President for the Chichiltah Chapter.
So ORDERED.